Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-6 and 17-24 are currently pending and presented for examination on the merits. 
	Claims 1, 3, 4, 5, 6, 17, 18, 19, and 20 are amended.
	Claims 21-24 are new.
	Claims 7-16 are canceled. 
Rejections Withdrawn
The rejection under 35 U.S.C. 102 is withdrawn in view of Applicant’s arguments. 
	The rejections under 35 U.S.C. 103 are withdrawn in view of Applicant’s arguments. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 1-6 and 17-24 are directed to a natural phenomenon because the claims recite
natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated
into a practical application (“Step 2A prong 2”). The ‘natural phenomenon’ include: levels of
natural occurring protein CYR61 correlate with breast cancer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of determining the level of a protein on circulating tumor cells and exosomes in a biological sample from a subject (“Step 2B”). 
Applicant states that the art teaches only to the detection of soluble or excreted CYR61, but not cell surface associated CYR61. The elevation of CYR61 on circulating tumor cells in blood is routinely monitored in the art to diagnosis and prognosis different types of cancers such as breast cancer and the absence of the procedure in clinical settings for breast cancer does not meet the criteria to overcome the judicial exception (see 沈鹤柏 (CN 103940997), Tsai et al (CYR61 Promotes Breast tumorigenesis and Cancer Progression, Oncogene, 2002, 21, pgs. 8178-8185)). Recited steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of detecting breast cancer by obtaining a blood and/or plasma sample and determining the presence of surface associated CYR61, using a sandwich ELISA, and comparing to a reference standard would conventionally and routinely perform such steps. Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by
courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);

Further, the active method steps are conventional and routine in the art for the reasons
stated above and the claims do not amount to significantly more than the judicial exception(s).
Further, just as methods comprising detecting paternal DNA sequences in particular samples by
PCR was identified in Ariosa v. Sequenom as "well -known, routine, and conventional" (see first
paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular
samples by PCR, the methods encompassed by the instant claims are well -known, routine, and
conventional. The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because the additional elements (common
methods of detecting expression of CYR61 on cells and exosomes) are routinely performed in the art to obtain data regarding expression and treat subjects. In regards to “providing” a prognosis, it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under statute. See FairWarning IP, LLC v. latric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…” Ariosa Diagnostic, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No.15-1182, 2016 WL 1117246 (U.S. June, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).
		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the homogenate" in Line 2 of claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 沈鹤柏 (CN 103940997), and further in view of Tsai et al (CYR61 Promotes Breast tumorigenesis and Cancer Progression, Oncogene, 2002, 21, pgs. 8178-8185).
沈鹤柏 et al teaches a method of detecting breast cancer by circulating tumor cells [Example 1 & 4]. 沈鹤柏 et al further teaches obtaining a blood sample from patients comprising cells [Example 1 & 4]. 沈鹤柏 et al further teaches detecting the circulating tumor cells by immunocytochemistry [Example 1]. 沈鹤柏 et al further teaches analysis and counting system automatically analyzes and obtains the data by continuously scanning the image under the fluorescence microscope. [Example 1]. 
沈鹤柏 et al does not specifically teach the detection of CYR61 and comparing the level of CYR61 to a reference sample. However, these deficiency is made up in the teachings of Tsai et al.
Tsai et al teaches CYR61 mediates tumor growth and angiogenesis of breast cancer cells [Left column, pg. 8184]. Tsai et al further teaches the overexpression of CYR61 induces tumor formation [Left column, pg. 8184]. Tsai et al further teaches comparing CYR61 of  level to wild type MCF-7/V cells to MDA-MB-231, an aggressive breast cancer cell line [Right column, pg. 8179]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to detect breast cancer and early cancer inflammation by cell surface associated proteins on circulating tumor cells from a sample of blood, from a patient, according to the methods of 沈鹤柏 et al. Furthermore, it would have been obvious to detect CYR61 in breast cancer patients as an indicator of the presence of breast cancer because Tsai et al teaches overexpression of CYR61 induces tumor growth in breast cancer patients. It would have been prima facie obvious to combine 沈鹤柏 et al and Tsai et al to detect cell surface CYR61, from circulating tumor cells, in breast cancer patients as a means of detecting breast cancer.  

Claims 1, 2, 4, 5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 沈鹤柏 (CN 103940997), Tsai et al (CYR61 Promotes Breast tumorigenesis and Cancer Progression, Oncogene, 2002, 21, pgs. 8178-8185) as applied to claims 1, 4, 5, 19, and 20 above, and further in view of Quantikine ELISA Human Cyr61/CCN1 Immunoassay (R&D Systems; 2014; 14 pages, OA 2/25/2022). 
The teachings of 沈鹤柏 et al and Tsai et al are discussed above. 
沈鹤柏 et al and Tsai et al do not specifically teach the use of a sandwich ELISA using two different anti-human CYR61 antibodies. However, these deficiencies are made up in the teachings of R&D Systems.
R&D Systems teaches an ELISA to detect CYR61 that employs a quantitative sandwich enzyme immunoassay technique using a monoclonal antibody specific for human Cyr61 that has been pre-coated onto a microplate [pg. 2]. R&D Systems further teaches that the standards and samples are pipetted into the wells and any Cyr61 present is bound by the immobilized antibody and after washing away any unbound substances, an enzyme-linked polyclonal antibody specific for human Cyr61 is added to the wells [pg. 2].
One of skill in the art would recognize that the monoclonal and polyclonal antibodies of R&D Systems bind distinct epitopes because the polyclonal antibodies of R&D Systems are capable of binding epitopes of Cyr61 when the monoclonal antibodies (linking Cyr61 to the wells) are bound to an epitope of Cyr61. Furthermore, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of Lin et al wherein the ELISA of R&D systems, using two distinct antibodies that bind distinct epitopes of CYR61, is used to detect the CYR61, because Lin et al cites “R&D System, MN, USA” as the source of the ELISA used in the method of Lin et alto detect CYR61 [left column, pg. 2] and R&D Systems teaches detecting CYR61 in blood samples using two distinct antibodies to CYR61 in a sandwich ELISA test. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.

Claim(s) 1, 2, 3, 4, 5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 沈鹤柏 (CN 103940997), Tsai et al (CYR61 Promotes Breast tumorigenesis and Cancer Progression, Oncogene, 2002, 21, pgs. 8178-8185), Quantikine ELISA Human Cyr61/CCN1 Immunoassay (R&D Systems; 2014; 14 pages, OA 2/25/2022) as applied to claims 1, 2, 4, 5, 19, and 20 above, and further in view of Thermo Scientific (TECH TIP #65 ELISA technical guide and protocols, 2010, 14 pages, OA 2/25/2022).
The teachings of 沈鹤柏 et al, Tsai et al, and R&D Systems are discussed above. 
The combination of 沈鹤柏 et al, Tsai et al, and R&D Systems does not specifically teach the distinct CYR61 epitopes are bound by the different anti-human CYR61 antibodies and are at least 50 amino acids apart. However, these deficiencies are made up in the teachings of Thermo.
Thermo teaches for sandwich assays where two different antibodies are required, it is essential that the two antibodies react with different epitopes on the antigen or an epitope that appears several times on the antigen [B. Antibodies, pg. 6]. Thermo Scientific further teaches if the antigen is immobilized on the plate through the capture antibody, then the detection antibody must be able to interact with its own epitope without steric hindrance from the first antibody or the plate [B. Antibodies, pg. 6].
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Lin et al and R&D Systems wherein the two different antibodies that bind Cyr61 bind epitopes far apart, including at least 50, 75, 85, or 100 amino acids apart, because Thermo Scientific teaches that the two antibodies of a sandwich assay must be placed far enough apart so the detection antibody does not interact with the first antibody or the plate. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.

Claims 1, 4, 5, 17, 19, 20, 21, 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over 沈鹤柏 (CN 103940997), Tsai et al (CYR61 Promotes Breast tumorigenesis and Cancer Progression, Oncogene, 2002, 21, pgs. 8178-8185) as applied to claims 1, 4, 5, 19, and 20 above, and further in view of Spetzler et al ( WO 2012115885 A1).
The teachings of 沈鹤柏 et al and Tsai et al are discussed above.
沈鹤柏 et al and Tsai et al do not specifically teach the circulating tumor cells being CD45 negative and cytokeratin positive. However, these deficiencies are made up in the teachings of Spetzler et al. 
Spetzler et al teaches the detection of tumor-derived vesicles that comprises circulating tumor cells [0315]. Spetzler et al further teaches the tumor-derived vesicles are CD45 negative and positive for cytokeratins [0425].
The instant specification defines circulating tumor cells are tumor cells that express epithelial cytokeratins and which do not express the leukocyte marker CD45 [3rd paragraph, pg. 4].
One of ordinary skill in the art, before the effective filing date, would have been motivated to detect breast cancer by cell surface associated proteins on circulating tumor cells from a sample of blood, from a patient, according to the methods of 沈鹤柏 et al. Furthermore, it would have been obvious to detect CYR61 in breast cancer patients as an indicator of the presence of breast cancer because Tsai et al teaches overexpression of CYR61 induces tumor growth in breast cancer patients. Furthermore, to detect cytokeratins and CD45 status using the methods of Spetzler et al. Furthermore, to detect the presence of cytokeratins and lack of CD45 in circulating tumor cells, using the method of Spetzler, the then classify the circulating tumor cell according to the methods of 沈鹤柏 et al and Tsai et al. It would have been prima facie obvious to combine 沈鹤柏 et al and Tsai et al to detect cell surface CYR61, from circulating tumor cells, in breast cancer patients as a means of detecting breast cancer with the detection of cytokeratins and CD45 status. 

Claims 1, 4, 5, 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 沈鹤柏 (CN 103940997), Tsai et al (CYR61 Promotes Breast tumorigenesis and Cancer Progression, Oncogene, 2002, 21, pgs. 8178-8185) as applied to claims 1, 4, 5, 19, and 20 above, and further in view of Lin et al (Medicine, 2015, 94(19): 1-8, OA 2/25/2022).
The teachings of 沈鹤柏 et al and Tsai et al are discussed above.
沈鹤柏 et al and Tsai et al do not specifically teach the reference sample being a sample of healthy women over fifty years of age; or an age- and sex-matched reference sample. However, this deficiency is made up in the teachings of Lin et al. 
Lin et al teaches said method wherein the concentrations of circulating soluble Cyr61 in the test samples are compared to concentrations in control reference samples, including reference samples from 100 healthy donors (HD) that are “matched for gender and age” [Left column, pg. 2].
One of ordinary skill in the art, before the effective filing date, would have been motivated to detect breast cancer by cell surface associated proteins on circulating tumor cells from a sample of blood, from a patient, according to the methods of 沈鹤柏 et al. Furthermore, it would have been obvious to detect CYR61 in breast cancer patients as an indicator of the presence of breast cancer because Tsai et al teaches overexpression of CYR61 induces tumor growth in breast cancer patients. Furthermore, to compare CYR61 results to a reference sample of healthy patients, age- and sex-matched. It would have been prima facie obvious to combine the methods of 沈鹤柏 et al and Tsai et al and compare the results to levels in healthy patients with Lin et al method. 

Claim(s) 1, 4, 5, 17, 18, 19, 20, 21, 22, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 沈鹤柏 (CN 103940997), Tsai et al (CYR61 Promotes Breast tumorigenesis and Cancer Progression, Oncogene, 2002, 21, pgs. 8178-8185), Spetzler et al (WO 2012115885 A1) as applied to claims 1, 4, 5, 17, 19, 20, 21, 22, 23, and 24 above, and further in view of Campbell et al (US 9567399 B1), Etzioni et al (Nature Reviews, 2003, 3: internet pages 1-10, OA 2/25/2022) and Mercer (Immunol Ser, 1990, 53: 39-54, OA 2/25/2022).
The teachings of 沈鹤柏 et al, Tsai et al, and Spetzler et al are discussed above.
沈鹤柏 et al, Tsai et al, and Spetzler et al do not specifically teach the detection of HIF-1 alpha and/or PD-L1 as a marker of said circulating tumor cells and/or disseminating tumor cells in the liquid sample. However, this deficiency is made up in the teachings of Campbell et al, Etzioni et al, and Mercer. 
Campbell et al teaches that in humans PD-L1 is found to be overexpressed in breast cancer [Column 3, paragraph 1]. Campbell et al further teaches determining the expression level of PD-L1 on circulating tumor cells [Column 117, paragraph 1].
Etzioni et al teaches the power of combining multiple markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of markers for diagnosis in order to improve sensitivity and specificity is known (page 39, in particular). Mercer teaches the use of multiple markers for diagnosis is known and provides significant gains in sensitivity for diagnosis (page 43, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to additionally detect PD-L1 when performing the method of detecting clinical disease activity in patients with breast cancer of 沈鹤柏 et al, Tsai et al, and Spetzler because PD-L1 is over expressed in breast cancers and additionally confirms the presence of cancer, and methods using multiple markers gain the advantages of increased sensitivity and increased specificity of diagnosis. Such a combination is merely a "predictable use of prior art elements according to their established functions.” KSR, 550 U.S. at 417. Further, in a non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI stated that “...the ordinary artisan would have been motivated to test multiple proteins in order to confirm the diagnosis based on a single protein. Such a combination is merely a “predictable use of prior art elements according to their established functions.” (see page 14 of Appeal No 2012008274). Further, in another non-precedential decision involving analogous claims that the BPAI found obvious, the BP AI acknowledges Mercer teaches that “the use of multiple markers for cancer diagnosis provides significant gains in sensitivity for diagnosis” provides a reason to have use a combination of known markers and that Mercer teaches it was known in the art that utilizing more than one marker for diagnostic detection increases sensitivity (see Appeal 2018-008269). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642  

/MARK HALVORSON/Primary Examiner, Art Unit 1642